Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on September 2, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on June 3, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 3, 2021 has been entered.

Support for amendment to claim 1 can be found in paragraphs 0053 and 0055 of US Patent Application Publication No. 20180112112 A1 of the present application (“the published application”). 

In view of applicant’s amendment, the objection to claim 1 is withdrawn. 

In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claim 1 as being unpatentable over Creegan (US 3914484) in view of Nakajima, Yuji et al. (“Nakajima”) (JP 2013-136731A, English translation) is withdrawn. 



Claim Objections

Claim 1 is objected to because of the following informalities:  with respect to the recitation “an amount of catalyst added is in a range of 0.01 to 0.1 wt% of a total amount of the polyol component and the polyisocyanate component”, it is submitted that this recitation appears to claim the amount of catalyst relative to the total amount of the polyol component and the polyisocyanate component.  Accordingly, the recitation “of a total amount” should be replaced with “based on the total amount” to better characterize applicant’s invention. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Creegan (US 3914484) in view of Nakajima, Yuji et al. (“Nakajima”) (JP 2013-136731A, English translation) and St. Clair (US 5486570).

As to claim 1, Creegan discloses a pressure sensitive adhesive label sheet stock comprising a pressure sensitive adhesive (PSA) layer (adhesive sheet) that is formed from a PSA coating composition (heat curable PU composition) containing polyurethane and tacky resin (tackifier) that is heat cured (a cured product of a heat curable polyurethane composition) (abstract, column 2, lines 15-25, and column 4, lines 42-45).  The PSA coating composition of Creegan includes a polyol, a polyisocyanate (column 2, lines 20-23 and Example 1), and a tackifier (column 2, lines 16-17 and Example 1).  Further, Creegan discloses that any of the polyisocyanates that are conventionally used in making polyurethanes can be used (column 4, lines 15-19). 

As a polyol component, Creegan discloses liquid hydroxyl terminated diene polymers e.g. butadiene polymers (polyols having an olefin skeleton) (column 3, lines 35-38).  Furthermore, the hydroxyl terminated diene polymer is the only polyol component in the PSA coating composition of Creegan (see claims 5 and 6, and PSA 

Creegan discloses that the NCO/OH molar ratio is less than 1.0 e.g. between 0.6 and 0.9 (column 3, lines 10-13).   Accordingly, the alpha ratio (OH/NCO) in the disclosure of Creegan is 1/0.6 or 1.7 to 1/0.9 or 1.1.  Given that the claimed range of the alpha ratio of 1.3 to 1.9 overlaps or lies within the alpha ratio of 1.1 to 1.7 disclosed by Creegan, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 1, the difference between the claimed invention and the prior art of Creegan is that Creegan is silent as to disclosing the modified polyisocyanate and catalyst as claimed. 

However, Nakajima discloses polyurethane resin forming composition (adhesive) for optical members that is excellent in transparency, adhesion, heat resistance, and hydrolysis resistance (0001).  Further, the polyurethane resin forming composition of Nakajima comprises a modified polyisocyanate (A) and a polyol (B) (0010).  

As to claim limitation of the polyisocyanate component being a modified polyisocyanate, it is submitted that Nakajima discloses that the modified polyisocyanate (A) is obtained by reacting a polyisocyanate (a1) having one or more terminal active hydrogen functional groups per molecule with a polyether compound (a2) having an average of six or more ethylene oxide units (0010).  that the polyisocyanate (a1) is hexamethylene diisocyanate (acyclic aliphatic polyisocyanate) and/or isophorone diisocyanate (alicyclic polyisocyanate) (0011). Nakajima further discloses that by using the modified polyisocyanate having ethylene oxide unit in formation of polyurethane, whitening of the polyurethane resin when taken out from high temperature and high humidity environment is suppressed (0016-0017, and 0008).   

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any polyisocyanates, including the modified polyisocyanate of Nakajima, in the invention of Creegan in order to form polyurethane having resistance to whitening. 

As to claim 1, Creegan as modified by Nakajima is silent as to disclosing 0.01 to 0.1 wt% of a total amount of the polyol component and the polyisocyanate component.

However, St. Clair discloses polyurethane sealants and adhesives made with saturated, polyhydroxylated polydiene polymers and polyisocyanates having improved tack and peel strength (abstract).  Further, St. Clair discloses that aromatic polyisocyanate curing agents are usually sufficiently reactive that they will cure the polyhydroxylated polymer readily at ambient temperature without the need for a catalyst.  However, aliphatic polyisocyanates are known to be less reactive and so a catalyst is often added to the sealant or adhesive formulations to increase the rate of about 0.05 to about 0.5 wt% (column 5, lines 50-60).   Moreover, Example 3C in Table 3 of St. Clair discloses adhesive formulation containing 40.8 wt% of polyol component (HPVM 2001 Diol), 4.7 wt% of isocyanate component (DESMODUR Z-4370) and 0.005 wt% of catalyst (DABCO T-12).  Based on this, weight% of the catalyst relative to the total amount of the polyol component and polyisocyanate component equates to (0.005/(40.8+4.7)) * 100 = 0.011 wt%, which is within the claimed range of 0.01 to 0.1 wt%. 

It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to select a catalyst and its amount as disclosed by St. Clair and use it in the heat curable PU composition of Creegan, motivated by the desire to enhance isocyanate/hydroxyl reactions and to form polyurethane adhesive. 

As to claim 1 limitation of the adhesive sheet being “optically clear”, it is submitted that no difference is seen between the cured product of the heat curable polyurethane composition of the claimed invention and the cured product of the Creegan (PSA layer) as modified by Nakajima and St. Clair as set forth previously.  Furthermore, Creegan is silent as to disclosing any colorants or pigments in the adhesive.  Accordingly, absent any factual evidence on the record, it is reasonable to . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Creegan (US 3914484) in view of Nakajima, Yuji et al. (“Nakajima”) (JP 2013-136731A) and St. Clair (US 5486570) as applied to claim 1 above, and further in view of Kudo (US 5,646,229).

Creegan is silent as to disclosing the tackifier of claim 2. 

However, Kudo discloses a moisture curing hot melt adhesive containing urethane prepolymer (column 1, lines 10-15).  Further, the hot melt adhesive of Kudo comprises a tackifying resin (column 2, lines 40-43, and column 4, lines 10-20).  Moreover, as a tackifying resin, Kudo discloses saturated alicyclic hydrocarbon resins such as Arkon P-125 (Example 1) and Arkon P-100 (Example 6).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any of the tackifying resins of Kudo, including the saturated alicyclic hydrocarbon resin, in the adhesive of Creegan given that selection of known material based on its suitability for its intended use establishes a prima facie case of obviousness, and doing so would be obvious for the purpose of forming an adhesive having suitable tack   MPEP 2144.07.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Creegan (US 3914484) in view of Nakajima, Yuji et al. (“Nakajima”) (JP 2013-136731A) and St. Clair (US 5486570) as applied to claim 1 above, and further in view of Karafilidis et al. (US 2012/0000603A1).

Creegan is silent as to disclosing claims 3 and 4. 

However, Karafilidis discloses use of isocyanate terminated polyurethane prepolymer in adhesive formulations (0001).  Karafilidis further discloses that the adhesive formulations can contain additives known from adhesive technology as formulation auxiliaries (0063).  As examples of additives, Karafilidis discloses conventional plasticizers (0063).  Moreover, as examples of plasticizers, Karafilidis discloses phthalic acid ester (carboxylic acid based plasticizer), adipic acid esters (carboxylic acid based plasticizer), alkylsulfonic acid esters of phenol or phosphoric acid esters (0063).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the additives disclosed by Karafilidis, including any of the conventional plasticizers such as phthalic acid ester (carboxylic acid based plasticizer), adipic acid esters (carboxylic acid based plasticizer), and add it to the adhesive of Creegan, since selection of known material based on its suitability for its intended use establishes a prima facie case of obviousness.  MPEP 2144.07.
Response to Arguments

Applicant's arguments filed on September 2, 2021 have been fully considered but the arguments are not found persuasive. 

With respect to the 35 USC 103 rejection of claim 1 as being unpatentable over Creegan (US 3914484) in view of Nakajima, Yuji et al. (“Nakajima”) (JP 2013-136731A, English translation) as set forth in the previous OA, applicant argues that the NCO/OH molar ratio of 0.6-0.9  taught by Creegan is calculated based on diisocyante type polyisocyanate.  According to applicant, the polyisocyanates taught by Creegan is not comparable to the modified polyisocyanate of the claimed invention.  According to applicant, since the polyisocyanates used by Creegan is different, the NCO/OH molar ratio taught by Creegan cannot be directly comparable to the alpha ratio of the claimed invention.  This is because the basis (polyol component OH vs. polyisocyanate component NCO) for calculating the alpha ratio is completely different.  Applicant argues that if the Office was to use the modified polyisocyanate taught by Nakajima for combination into Creegan, then the alpha ratio would need to be recalculated.   Moreover, applicant asserts that even if the NCO/OH molar ratio taught by Creegan results in a particular technical effect, it is clear that such effect will be limited to the specific types of polyol/polyisocyanates taught by Creegan, and cannot be applied to all types of polyols/polyisocyanate.  Accordingly, if one is to substitute the polyisocyanate of Creegan with another type of polyisocyanate, then the NCO/OH molar ratio and its 

The examiner respectfully submits that applicant’s arguments are submitted without any factual evidence on the record.  Specifically, the arguments of counsel cannot take the place of evidence in the record.  MPEP 716.01 (c)(I)(II). Furthermore, the examiner submits that Creegan disclose that any of the polyisocyanates, preferably the diisocyanate conventionally used in making polyurethane can be used (column 4, lines 15-20).   Furthermore, the examiner submits that one of ordinary skill in the art would recognize that adjustment of OH/NCO (alpha ratio) ratio is necessary in order to form adhesive having desired adhesives.  Specifically, the examiner submits that the secondary reference of Nakajima discloses that the reaction ratio of the polyol component and the polyisocyanate component, i.e. the OH/NCO molar ratio (alpha ratio) is preferably in the range of 1.0 to 3.0, and more preferably in the range of 1.1 to 2.5, whereby a polyurethane resin having desired adhesiveness can be obtained.  Nakajima further discloses that if the ratio is less than the lower limit, the pressure sensitive adhesive strength may become insufficient and, further unreacted NCO groups may cause side reaction other than the formation of the urethane bond, as a result of which the physical properties may be changed over time.  Moreover, Nakajima discloses that if the ratio exceeds the upper limit, unreacted polyol may be present in the polyurethane resin, as a result of which the physical properties may be impaired and various problems, such as bleeding from the polyurethane resin, and elution, may be encountered (0046).   As such, applicant’s argument is not found persuasive. 


The examiner respectfully submits that applicant has not provided any factual evidence on the record that would prove that the PSA layer (adhesive sheet) of Creegan cannot be optically clear.  Moreover, applicant’s argument relating to high transmittance or haze is not found persuasive because it is not commensurate in scope with the claimed invention.  Further, the examiner submits that there is no requirement that the primary reference of Creegan has to recognize problem of transparency or whitening.  It is submitted that Creegan is open to presence of any of the conventional polyisocyanates used in making polyurethane (column 4, lines 15-20).  It is submitted that Nakajima discloses that by using the modified polyisocyanate having ethylene oxide unit in formation of polyurethane, whitening of the polyurethane resin when taken out from high temperature and high humidity environment is suppressed (0016-0017, and 0008).   Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any 

Applicant points to disclosure in Creegan at column 5, lines 31-33 and argues that Creegan teaches away from use of catalysts. Page 8 of the amendment. 

The examiner respectfully submits that the disclosure in Creegan as pointed out by applicant do not teach away from using catalysts given that Creegan at first suggests “Although conventional polyurethane curing catalysts can be used”.  Moreover, the disclosure of Creegan that it is preferred not to use the catalyst (“preferred not to use them”) relates to a preferred embodiment.  It is submitted that preferred embodiments do not constitute teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123 (II).  Accordingly, applicant’s argument is not found persuasive. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
November 11, 2021